El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La cuestión envuelta en este recurso es si el mandatario estaba autorizado para otorgar la escritura cuya inscripción fué denegada por' el Registrador de la Propiedad de Agua-dilla.
Como a la escritura se le dió el nombre de hipoteca volun-taria y como uno de los fundamentos de la denegatoria de inscripción es que el mandatario no estaba autorizado para tomar dinero a préstamo, creimos que el recurso entrañaba la misma cuestión que se resolvió en el recurso gubernativo de Villar v. El Registrador de la Propiedad, 17 D. P. R., 434, en el cual dos de los jueces de este tribunal disintieron, pero un examen detenido del expediente en el presente recurso nos lleva a la conclusión de que ambos son distintos.
La nota recurrida del registrador en su parte pertinente, dice así:
“Denegada la inscripción de la hipoteca de que trata el prece-dente documento, porque por la ambigüedad de la cláusula cuarta del contrato que lo motivó, y la que es esencial, no puede determi-narse, fuera de toda duda, si el recibo de la suma objeto de la hipo-teca, se hizo por Doña Balbina del Carmen Rodríguez y Díaz, o por su apoderado Don Juan Pedro Mata y Rodríguez en cuyo caso la hipoteca garantiza un préstamo hecho a éste para la poderdante, y por carecer el poder que al Señor Mata y Rodríguez otorgara la Señora Rodríguez y Díaz dé facultad para tomar dinero a préstamo; tomándose anotación preventiva que ordena la ley por el término legal a favor de Don Alejo Llull y Nebot, a, folio 139, del tomo 10a. de Aguada, finca número 321. Cuadruplicado, inspección 11a. practicada con vista del poder de referencia, que es de fecha diesi-seis de diciembre de mil novecientos siete ante el notario de esta ciu-dad Don Arturo Reichard del Valle. ”
La cláusula cuarta de la escritura objeto de discusión en este recurso, dice así:
‘ ‘ Don Juan Pedro Mata y Rodríguez en su carácter de apoderado de su señora madre Doña Balbina del Carmen Rodríguez, confiesa que dicha mandante se halla adeudando a Don Alejo Llull y Nebot, *442la suma de mil dollars, la cual recibió desde antes de este acto,i para varias atenciones, y que se compromete devolver el día veinte y seis de diciembre del año mil novecientes catorce, sin premio ni interés alguno. ’ ’
Abora bien, aun cuando el Registrador en parte deniega, la inscripción solicitada por el motivo de 'que el apoderado no estaba autorizado para tomar dinero a préstamo, sin embargo, el verdadero fundamento de la negativa de inscripción es la ambigüedad de la cláusula cuarta del contrato. Tal vez si el único fundamento de la denegatoria de Inscripción Ru-biera sido la falta de facultades en el mandatario para tomar dinero a préstamo la cuestión a resolver Rubiera sido seme-jante a la que decidimos en el recurso gubernativo de Villar v. El Registrador, 17 D. P. R., 434, pero en este caso la duda estriba en si el dinero fué recibido por el mandante o por su mandatario.
El poder otorgado al mandatario en este recurso no con-fiere en términos expresos facultad al mandatario para tomar dinero a préstamo y tenemos que recurrir al mismo poder para examinar si contiene facultades para reconocer deudas, contraídas por el mandante.
El párrafo pertinente de la escritura de poder es el si-guiente :
“Que confiere poder generalísimo a su hijo Don Juan Pedro Mata y Rodríguez, casado, mayor de edad, y vecino de Aguada para que en su nombre y representación administre los bienes que posee y pueda adquirir en lo sucesivo, recaude sus rentas y productos, haga con-tratos de arrendamiento en relación a ellos, efectúe cobros, pudiendo entablar y defender ante los tribunales cualquier pleito que crea pro-cedente y haga y practique las gestiones de un celoso y entendido administrador. Para que pueda otorgar en su representación escri-turas de venta, compra e hipoteca, pague deudas y contribuciones, transija créditos y pleitos en su representación y ejecute toda clase de actos que se relacionen con sus bienes' en la misma forma y con todos los poderes y autoridades con que pudiese llevarlos a cabo la poderdante Señora Rodríguez, debiendo tener todos los actos que eje-cute el apoderado Señor Juan Pedro Mata, la misma fuerza y vali-dez que si hubiesen sido ejecutados por la señora Rodríguez.”
*443Como puede verse, dicho párrafo no confiere autorización expresa al mandatario para reconocer deudas y como la cláusula cuarta de la escritura de hipoteca voluntaria puede por su ambigüedad aplicarse a una deuda contraída por la mandante Doña Balbina del Carmen Rodríguez y Díaz, es consecuencia que debe confirmarse la nota del Registrador por el fundamento de adolecer de ambigüedad la cláusula cuarta de dicha escritura de hipoteca voluntaria.
Aun en el supuesto de que los términos en que está redac-tada dicha cláusula cuarta tengan únicamente aplicación a un préstamo contraído por el mandatario, como así sostiene el recurrente, debe prevalecer la doctrina sentada en el re-curso gubernativo de Villar v. El Registrador, 17 ,D. P. R., 434, al efecto de que a menos que expresamente se faculte, el poder para hipotecar no implica facultad para tomar dinero a préstamo, pero de cualquier modo siendo ambigua la cláusula cuarta ya mencionada, la nota del registrador debe confirmarse.

Confirmada la nota recurnda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.